             Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MASSACHUSETTS

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiffs,                 :
                                         :
v.                                       :              Case No. 3:20-cv-30086
                                         :
BERKSHIRE RESORTS, LLC, a Massachusetts :
Corporation,                             :
                                         :
             Defendant.                  :
_______________________________________/ :
                                         :
                                         :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

BERKSHIRE RESORTS, LLC, a Massachusetts Corporation, (sometimes referred to as

“Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to

the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Florida, is sui juris, and qualifies as an individual with

               disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

               activity of walking more than a few steps without assistive devices. Instead, Plaintiff

               is bound to ambulate in a wheelchair or with a cane or other support and has limited

               use of her hands. She is unable to tightly grasp, pinch and twist of the wrist to

               operate. Plaintiff is also vision impaired. When ambulating beyond the comfort of her

               own home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible

               handicap parking spaces located closet to the entrances of a facility. The handicap
     Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 2 of 9



      and access aisles must be of sufficient width so that she can embark and disembark

      from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

      goods and services of a facility must be level, properly sloped, sufficiently wide and

      without cracks, holes or other hazards that can pose a danger of tipping, catching

      wheels or falling. These areas must be free of obstructions or unsecured carpeting

      that make passage either more difficult or impossible. Amenities must be sufficiently

      lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

      sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

      or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

      danger of scraping or burning her legs. Sinks must be at the proper height so that she

      can put her legs underneath to wash her hands. She requires grab bars both behind

      and beside a commode so that she can safely transfer and she has difficulty reaching

      the flush control if it is on the wrong side. She has difficulty getting through

      doorways if they lack the proper clearance.

2.    Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

      "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

      determining whether places of public accommodation and their websites are in

      compliance with the ADA.

3.    According to the county property records, Defendant owns a place of public

      accommodation as defined by the ADA and the regulations implementing the ADA,

      28 CFR 36.201(a) and 36.104. The place of public accommodation that the

      Defendant owns is a place of lodging known as


                                        2
             Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 3 of 9



Berkshire Valley Inn Williamstown MA, a hotel business located              at 2541 Hancock Rd.,

Williamstown, MA 01267, and is located in the County of Berkshire, (hereinafter "Property").

4.            Venue is properly located in this District because the injury occurred in this district.

5.            Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from the Defendant’s violations of Title

              III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

              U.S.C. § 2201 and § 2202.

6.            As the owner of the subject place of lodging, Defendant is required to comply with

              the ADA. As such, Defendant is required to ensure that it's place of lodging is in

              compliance with the standards applicable to places of public accommodation, as set

              forth in the regulations promulgated by the Department Of Justice. Said regulations

              are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

              Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

              by reference into the ADA. These regulations impose requirements pertaining to

              places of public accommodation, including places of lodging, to ensure that they are

              accessible to disabled individuals.

7.            More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

              requirement:

              Reservations made by places of lodging. A public accommodation that owns,
              leases (or leases to), or operates a place of lodging shall, with respect to
              reservations made by any means, including by telephone, in-person, or through a
              third party -
                      (i) Modify its policies, practices, or procedures to ensure that individuals
                      with disabilities can make reservations for accessible guest rooms during



                                                 3
      Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 4 of 9



              the same hours and in the same manner as individuals who do not need
              accessible rooms;
              (ii) Identify and describe accessible features in the hotels and guest rooms
              offered through its reservations service in enough detail to reasonably
              permit individuals with disabilities to assess independently whether a
              given hotel or guest room meets his or her accessibility needs;
              (iii) Ensure that accessible guest rooms are held for use by individuals
              with disabilities until all other guest rooms of that type have been rented
              and the accessible room requested is the only remaining room of that type;
              (iv) Reserve, upon request, accessible guest rooms or specific types of
              guest rooms and ensure that the guest rooms requested are blocked and
              removed from all reservations systems; and
              (v) Guarantee that the specific accessible guest room reserved through its
              reservations service is held for the reserving customer, regardless of
              whether a specific room is held in response to reservations made by others.

8.     These regulations became effective March 15, 2012.

9.     Defendant, either itself or by and through a third party, accepts reservations for its

       hotel online through one or more websites. The purpose of these websites is so

       that members of the public may reserve guest accommodations and review

       information pertaining to the goods, services, features, facilities, benefits,

       advantages, and accommodations of the Property. As such, these websites are

       subject to the requirements of 28 C.F.R. Section 36.302(e).

10.    Prior to the commencement of this lawsuit, Plaintiff visited the websites for the

       purpose of reviewing and assessing the accessible features at the Property and

       ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and

       her accessibility needs. However, Plaintiff was unable to do so because Defendant

       failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

       As a result, Plaintiff was deprived the same goods, services, features, facilities,

       benefits, advantages, and accommodations of the Property available to the general


                                          4
      Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 5 of 9



       public. Specifically, on the motel's own website, www.berkshirevalleyinn.com, it

       did not identify accessible rooms, did not allow for booking of accessible rooms,

       and provided insufficient information as to whether the rooms or features at the

       hotel were accessible. The amenities and room types for standard rooms are listed

       in detail, however, no information was given about ADA accessibility in the hotel.

       On the third-party booking websites www.booking.com, www.expedia.com,

       www.hotels.com, www.orbitz.com, www.priceline.com, and

       www.reservation.worldweb.com, they also did not identify accessible rooms, did

       not allow for booking of accessible rooms, and provided insufficient information

       as to whether the rooms or features at the hotel were ADA accessible.

11.    In the near future, Plaintiff intends to revisit Defendant's websites and/or online

       reservations system in order to test them for compliance with 28 C.F.R. Section

       36.302(e) and/or to utilize the websites to reserve a guest room and otherwise

       avail herself of the goods, services, features, facilities, benefits, advantages, and

       accommodations of the Property.

12.    Plaintiff is continuously aware that the subject websites remain non-compliant and

       that it would be a futile gesture to revisit the websites as long as those violations

       exist unless she is willing to suffer additional discrimination.

13.    The violations present at Defendant's websites infringe Plaintiff's right to travel

       free of discrimination and deprive her of the information required to make

       meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

       frustration and humiliation as the result of the discriminatory conditions present at


                                          5
      Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 6 of 9



       Defendant's website. By continuing to operate the websites with discriminatory

       conditions, Defendant contributes to Plaintiff's sense of isolation and segregation

       and deprives Plaintiff the full and equal enjoyment of the goods, services,

       facilities, privileges and/or accommodations available to the general public. By

       encountering the discriminatory conditions at Defendant's website, and knowing

       that it would be a futile gesture to return to the websitesunless she is willing to

       endure additional discrimination, Plaintiff is deprived of the same advantages,

       privileges, goods, services and benefits readily available to the general public. By

       maintaining a websiteswith violations, Defendant deprives Plaintiff the equality of

       opportunity offered to the general public. Defendant's online reservations system

       serves as a gateway to its hotel. Because this online reservations system

       discriminates against Plaintiff, it is thereby more difficult to book a room at the

       hotel or make an informed decision as to whether the facilities at the hotel are

       accessible.

14.    Plaintiff has suffered and will continue to suffer direct and indirect injury as a

       result of the Defendant’s discrimination until the Defendant is compelled to

       modify its websitesto comply with the requirements of the ADA and to

       continually monitor and ensure that the subject websitesremains in compliance.

15.    Plaintiff has a realistic, credible, existing and continuing threat of discrimination

       from the Defendant’s non-compliance with the ADA with respect to these

       websites. Plaintiff has reasonable grounds to believe that she will continue to be

       subjected to discrimination in violation of the ADA by the Defendant.


                                          6
      Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 7 of 9



16.    The Defendant has discriminated against the Plaintiff by denying her access to,

       and full and equal enjoyment of, the goods, services, facilities, privileges,

       advantages and/or accommodations of the subject website.

17.    The Plaintiff and all others similarly situated will continue to suffer such

       discrimination, injury and damage without the immediate relief provided by the

       ADA as requested herein.

18.    Defendant has discriminated against the Plaintiff by denying her access to full and

       equal enjoyment of the goods, services, facilities, privileges, advantages and/or

       accommodations of its place of public accommodation or commercial facility in

       violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

       Defendant continues to discriminate against the Plaintiff, and all those similarly

       situated by failing to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods,

       services, facilities, privileges, advantages or accommodations to individuals with

       disabilities; and by failing to take such efforts that may be necessary to ensure that

       no individual with a disability is excluded, denied services, segregated or

       otherwise treated differently than other individuals because of the absence of

       auxiliary aids and services.

19.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

       Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

       fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. §

       12205 and 28 CFR 36.505.


                                         7
           Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 8 of 9



20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

             Plaintiff Injunctive Relief, including an order to require the Defendant to alter the

             subject websites to make them readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADAand 28 C.F.R. Section

             36.302(e); or by closing the websitesuntil such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,

                                            Nicholas J. Carbone, Esq.
                                            NJC Law, P.C.
                                            245 River Street, Unit 261
                                            Fitchburg, MA 01420
                                            ph. (978) 780-3200
                                            ncarbonelaw@gmail.com
                                            BBO No. 686813


                                               8
Case 3:20-cv-30086 Document 1 Filed 06/13/20 Page 9 of 9



                         By:____________________________
                             Nicholas J. Carbone, Esq.
